DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on November 09, 2022 in which claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,196,645. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are being anticipated by claims 1-15 of US Patent No. 11,196,645.




US Application NO. 17/522,232
US Patent No. 11,196,645
1. A method for monitoring a software as a service (SaaS) application located on a cloud- based server and operated from an on-premises location of a user over the internet, wherein the method comprises: replicating at least one action performed by said user of the SaaS application using a diagnostic tool installed in memory on a computer at the on-premises location of the user by performing tests to provide simulation results, said tests comprising end user simulation tests, local IT tests, and network and internet tests, said tests being operated from the on-premises location of the user and executed on the cloud-based server in order to test the SaaS application from where the user is located; and collecting and storing the simulation results.

2. The method according to claim 1, wherein the diagnostic tool is configured to run a plurality of tests comprising: one or more end user simulation tests comprising: create an email, send email, create task, calendar availability, create meeting, full email routing trip, upload a document to an online library, and download a document from the online library; one or more local IT tests comprising: synchronization between premises and cloud, server performance, network availability performance, certificate authentication, server activity and usage, and authentication simulation; and one or more network and internet tests comprising: port availability, round trip ping, DNS availability, packet loss, jitter calculation, and internet bandwidth.

3. The method according to claim 2, further comprising determining a health and performance of the SaaS application that is experienced by the user based on the simulation results.

4. The method according to claim 3, wherein determining the health and performance of the SaaS application comprises correlating the simulation results, the local IT tests, and the network and internet tests to pinpoint whether performance issues come from the cloud-based server, the internet or the on-premises location of the user.

5. The method according to claim 1, further comprising encrypting the simulation results before transferring the simulation results using a communication service to a hub connected to the Internet.

6. The method according to claim 5, wherein communication between the communication service and the hub is configured to be only in one direction.

7. The method according to claim 1, further comprising performing at least one of the tests for the SaaS application located on a server at the on-premises location to determine when there is a difference of end user experience between on-premises and cloud services.

8. The method according to claim 1, wherein the diagnostic tool is configured to run the simulation tests to reproduce the at least one action by said user while using Microsoft Exchange including: open mail using Microsoft Exchange web services (EWS); create task; create email; create meeting; create folder; search item; send mail; download attachment, upload attachment; retrieve free / busy status; Autodiscover; authentication using Exchange Web services.

9. The method according to claim 1 further comprising generating an alert when the user is experiencing a latency with the SaaS application.

10. The method according to claim 1, further comprising: determining when performance issues are occurring; and identifying each action which are affected by the performance issues.

11. A system for monitoring a software as a service (SaaS) application located on a cloud- based server and operated from an on-premises location of a user over the internet, wherein the system comprises: a memory for storing instructions, which when executed by a computer cause the computer to: install a diagnostic tool in the memory using an orchestrator at the on-premises location; activate the diagnostic tool to replicate at least one action performed by said user of the SaaS application using the diagnostic tool installed on the memory at the on- premises location of the user by performing a plurality of tests to provide simulation results, said plurality of tests comprising end user simulation tests, local IT tests, and network and internet tests, said plurality of tests being operated from the on-premises location of the user and executed on the cloud-based server in order to test the SaaS application from where the user is located; store the simulation results in the memory; and transfer the simulation results using a communication service through a communication protocol from the memory to a hub connected to the Internet.

12. The system according to claim 11, wherein the memory includes additional instructions, which when executed by the computer configure the computer to: determine when performance issues are occurring; and identify each action which are affected by the performance issues.

13. The system according to claim 11, wherein the communication protocol is an AMPQ or HTTPS protocol.

14. The system according to claim 11, wherein the memory includes additional instructions, which when executed by the computer configured the computer to activate several tests simultaneously. 

15. The system according to claim 11, wherein the simulation results are encrypted with an encryption key before the transfer, and wherein the communication service is isolated so as to have no access to the encryption key.

16. The system according to claim 11, wherein the orchestrator and the communication service are in a Master service, and wherein the diagnostic tool is in a Worker Service.

17. The system according to claim 16, wherein the Worker Service makes the simulation results available to the Master service to communicate with a Rabbit MQ Bus.

18. The system according to claim 11, further comprising a platform comprising a plurality of resilient micro-services designed to automatically execute the at least one action performed by the user from multiple locations.

19. The system according to claim 11, wherein the diagnostic tool is configured to run the plurality of tests comprising: one or more end user simulation tests comprising: create an email, send email, create task, calendar availability, create meeting, full email routing trip, upload a document to an online library, and download a document from the online library; one or more local IT tests comprising: synchronization between premises and cloud, server performance, network availability performance, certificate authentication, server activity and usage, and authentication simulation; and one or more network and internet tests comprising: port availability, round trip ping, DNS availability, packet loss, jitter calculation, and internet bandwidth.

20. The system according to claim 19, further comprising determining a health and performance of the SaaS application that is experienced by the user based on the simulation results; wherein determining the health and performance of the SaaS application comprises correlating the simulation results, the local IT tests, and the network and internet tests to pinpoint whether performance issues come from the cloud-based server, the internet or the on-premises location of the user.

1. A computer-implemented method for monitoring an experience of a user of a software as a service (SaaS) application located on a cloud-based server and operated from an on-premises location of the user over the internet, wherein the method comprises: an installation step comprising installing a diagnostic tool on a computer at the on-premises location of the user, a simulation step comprising the diagnostic tool exactly replicating at least one action performed by said user of the SaaS application by performing tests to provide simulation results, said tests comprising end user simulation tests, local IT tests, and network and internet tests, said tests being operated from the on-premises location of the user and executed on the cloud-based server in order to test the SaaS application from where the user is located; a collecting and storing step comprising collecting and storing the simulation results, and a communication step for transferring the simulation results to a Hub connected to the internet.
2. Computer-implemented method according to claim 1, wherein the diagnostic tool is configured to run a plurality of tests comprising: one or more end user simulation tests comprising: create an email, send email, create task, calendar availability, create meeting, full email routing trip, upload a document to an online library, and download a document from the online library; one or more local IT tests comprising: synchronization between premises and cloud, server performance, network availability performance, certificate authentication, server activity and usage, and authentication simulation; and one or more network and internet tests comprising: port availability, round trip ping, DNS availability, packet loss, jitter calculation, and internet bandwidth.
3. Computer-implemented method according to claim 2, further comprising a determining step to determine a health and performance of the software as a service application that is experienced by the user based on the simulation results.
4. Computer-implemented method according to claim 3, wherein the determining step comprises correlating the simulation results of the end user simulation tests, the local IT tests, and the network and internet tests to pinpoint whether performance issues come from the cloud-based server, the internet or the on-premises location of the user.
5. Computer-implemented program for carrying out the method of claim 1 further comprising an alerting step comprising generating an alert in case the user is experiencing a latency with the SaaS application, the program comprising: an orchestration means configured to install a diagnostic means with chosen implementation on the said computer, a simulation means for activating the diagnostic means to validate when anomalies are occurring and point out user tasks which are affected by detected issues, a storage means for storing the simulation results; and a communication means for transferring through a chosen communication protocol the stored simulation results from the storage means to the hub connected to the Internet.
6. Computer-implemented program according to claim 5, wherein the communication protocol is an AMPQ or HTTPS protocol.
7. Computer-implemented program according to claim 5, wherein the storage means is at least one of an in-memory storage and disk-backed storage.
8. Computer-implemented program according to claim 5, further comprising a plurality of simulation means configured to activate several diagnostic means simultaneously.
9. Computer-implemented program according to claim 5, wherein the simulation results are encrypted with an encryption key before transferred by the communication means, and wherein the communication means is isolated so as to have no access to the encryption key.
10. Computer-implemented program according to claim 5, wherein the orchestration means and the communication means are embedded in a Master service, and wherein the simulation means is embedded in a Worker Service.
11. Computer-implemented program according to claim 10, wherein the Worker Service makes the simulation results available to the Master service to communicate with a Rabbit MQ Bus.
12. Computer-implemented program according to claim 5, further comprising a platform comprising a plurality of resilient micro-services designed to automatically execute the at least one action performed by the user of the SaaS application from multiple locations.
13. Computer-implemented method according to claim 1, further comprising an encryption step comprising encrypting the simulation results before the communication step.
14. Computer-implemented method according to claim 1, further comprising performing at least one of the tests for the SaaS application located on a server at the on-premises location to determine if there is a difference of end user experience between on-premises and cloud services.
15. Computer-implemented method according to claim 1, wherein the diagnostic tool is configured to run the simulation tests to reproduce exactly the at least one action by said user while using Microsoft Exchange including: open mail using Microsoft Exchange web services (EWS); create task; create email; create meeting; create folder; search item; send mail; download attachment, upload attachment; retrieve free/busy status; Autodiscover; authentication using Exchange Web services.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 517 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
September 8, 2022